Title: To Benjamin Franklin from George Logan, 20 September 1780
From: Logan, George
To: Franklin, Benjamin


Dear Sir
Philadelphia Sepr: 20th. 1780.
Your polite attention during my short stay at Paris, demands my most grateful acknowledgment. It would have afforded me particular pleasure to have returned to Paris, before sailing for America; but the reduced state of my Finances in Europe, & the situation of my affairs in this State, demanded my immediate presence, & attention.
I wrote to you twice from London, giving you an account of the situation of Great Brittain &c&c— With respect to Public Affairs on this Continent, they are in a much better situation than I had any idea of. The Farmers, & the Quakers in general make use of little but their own manufactures. You would be astonished, & highly pleased to observe the improvements which are daily making every where in this Infant Country— I wish I could say as much for our Public spirit, & unanimity. Many individuals are charged with betraying the Interests of their Country willing to sacrifice every thing to their own ambition & emolument. Others, influenced by the prejudices of education still retain a strong prejudice in favor of their ancient constitution. I am however happy in informing you that different parties appear to be better reconciled to each other than formerly, & there is a great prospect of our becoming a united and happy People.

I can give you no Public information but what you will receive from Gentlemen much more capable of the task. With respect to private affairs I may inform you, that I arrived here about two months since, & expect [to] reside here for life wishing to follow your laudable example in being constantly employed to the good of mankind in general, & in a particular manner to the prosperity of this rising Country— I am at present librarian to the Loganian Library; I wish you to write on this subject, when at leisure I wish to put it on the most resp[torn: ectable?] footing.
Dr: Bond Mr: Rhoads & your Friends in this City are in general well—
I am with great respect your much obliged Friend
George Logan
 
Addressed: A son Excelle: / Dr: Benjn: Franklin / a Paris
Notation: George Logan, Sept. 20. 1780
